Title: To George Washington from Lieutenant General Rochambeau, 25 July 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						Monsieur.
						A Newport, Le 25. Juillet 1780
					
					J’avoue a votre Excellence que si L’ennemi eut été plus vif a son arrivée, il nous eut un peu embarrassé, 1500 malades sur La flotte, 800 des Troupes de terre, quelque artillerie de campagne debarquée, pas un canon de siege, qui etoient au fond des calles. Nous fimes des Demonstrations de Troupes, ils nous donnerent 24. heures, 8 pieces de siege, 4. mortiers furent mis en batterie au Goulet, Dix pieces de La Providence debarquées et placées a Connenicut, Des Troupes que j’y fis passer pour renforcer celles de La Marine, 200. hommes que j’envoyai au Ch. de Ternay sur Les vaisseaux pour aider a ses equipages. Avant hier, ils vinrent tout le jour, nous renifler a grande portée de canon, et mouillerent La nuit a L’ouverture du Goulet. au moment ou nous desirions Le plus instamment d’etre attaqués, ils s’en sont donnés de garde, et ont bien fait, parce qu’il n’y faisoit pas bon pour eux. ils se sont eloignés hier, et mouillent par Le travers de Block island, ayant toujours un vaisseau et 2. Fregates en panne a nous observer, Nous avons reconnu Les cinq vaisseaux que nous avons combattu aux Bermudes. ils en ont onze de Ligne, dont un de 50. Le reste Fregates ou Cutters, en tout 19 voiles. La Fayette arrive dans Le moment et m’apporte Les depeches de votre Excellence. Je suis avec respect, Monsieur, De votre Excellence, Le tres humble et tres obeissant Serviteur
					
						le Cte de Rochambeau
					
				